UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4709


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

PHILLIP ALPHONZA STRICKLAND,

                  Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle,
District Judge. (5:07-cr-00078-BO-1)


Submitted:    April 16, 2009                 Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas    N.  Cochran,   Assistant   Federal Public   Defender,
Greensboro, North Carolina, for Appellant. Anne Margaret Hayes,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Phillip Alphonza Strickland pled guilty pursuant to a

plea agreement to conspiracy to distribute more than fifty grams

of cocaine base, in violation of 21 U.S.C. § 846 (2006), and was

sentenced to 120 months in prison.                   Counsel for Strickland has

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    explaining      that    Strickland         wishes    to     challenge      the

district     court’s    order      denying      his    motion     to     suppress      an

incriminating statement he gave to investigators, and he asks

this court to allow him to withdraw from further representation.

Strickland      was    provided      notice      of    his     right     to    file     a

supplemental pro se brief, but has not done so.                        The Government

has declined to file a responsive brief.                     Finding no error, we

affirm the district court’s judgment.

             In accordance with Anders, we have thoroughly reviewed

the   record    and   have   found    no   meritorious         issues    for   appeal.

After a Fed. R. Crim. P. 11 hearing at which Strickland admitted

his guilt and attested that his plea was knowing and voluntary,

the district court heard counsel’s argument regarding the 18

U.S.C. § 3553(a) (2006) factors and sentenced Strickland to the

statutory      mandatory     minimum.          See    21   U.S.C.      § 841(b)(1)(A)

(2006).      Because Strickland’s plea was not conditioned on his

right   to     challenge     the   district       court’s      order     denying      his

suppression motion, we find that Strickland did not preserve his

                                           2
right   to   challenge        the    ruling       on   appeal.      United       States   v.

Willis, 992 F.2d 489, 490 (4th Cir. 1993); Fed. R. Crim. P.

11(a)(2).

             Having reviewed the record in this case and finding no

meritorious issues for review, we affirm the district court’s

judgment.         We       deny     counsel’s          motion     to     withdraw     from

representation        at    this    juncture.           This     court    requires    that

counsel inform Strickland, in writing, of the right to petition

the Supreme Court of the United States for further review.                                If

Strickland      requests       that    a    petition      be     filed,    but     counsel

believes that such a petition would be frivolous, counsel may

then    move     in        this     court     for      leave      to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was    served   on     Strickland.          We      dispense     with     oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                              3